Dewey, J.
The liability of the obligors of a bond given by a guardian, upon obtaining license to sell the real estate of his ward, arises under the provisions of the Rev. Sts. c. 72, § 10, which require every guardian, so licensed to sell real estate, to give bond to the judge of probate, “ with condition to sell the same in the manner prescribed for sales of real estate by executors and administrators, and to account for and dispose of the proceeds of the sale, in the manner provided by law.” This bond, it will be seen, is special and limited in its condition, and the more general duty of properly managing the estate of his ward, including the proceeds of real estate sold, and of settling his accounts at the expiration of his trust, and paying over and delivering all the estate and effects to the person lawfully entitled thereto, is secured by his original bond given upon his appointment as guardian. *534The Rev. Sts. c. 79, § 5, prescribe the conditions of such bond, among which is distinctly embraced the rendering of an account, on oath, of the proceeds of all real estate of the ward, sold by such guardian.
The result of these provisions of the revised statutes is, that the original bond covers the liability of the guardian as to accounting for, managing and paying over the proceeds of real estate sold, and that the bond given upon obtaining leave to make sale applies only to a proper compliance with the prerequisites to such sale, and a faithful discharge of his duties in conducting the sale, and investing the proceeds thereof in the manner directed by the order of sale.
It is conceded that all the proceedings of the guardian, under the license to sell real estate, were proper and in conformity to law, and that the proceeds were invested in a note secured by a "sufficient mortgage ; and the real ground of complaint is, that the guaidian subsequently mismanaged the proceeds of the sale, and has neglected duly to pay them over to the new guardian, upon being discharged from the guardianship. The revised statutes have materially changed the provisions of law as to the guardian’s bond; and as the bond, which is the subject of the present action, was given since those statutes went into operation, it must be construed in reference to them, although the original bond was executed prior to their enactment, and may fail to furnish all the requisite security to the wards, which a bond under the revised statutes would have done.

Plaintiff nonsuit